DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply of 12/1/2020 has been entered, and Claims 1, 2, 4-9, 11, 12, 15, 17-19, 21, and 23-31 remain pending. 

Election/Restrictions
Species Election
Applicant’s election, without traverse, of glycine (as Species of A as present in Claim 23), and ribonucleic acid molecule of said cell (as Species of B as present in Claim 27) is acknowledged. 
Claims 1, 2, 4-9, 11, 12, 15, 17-19, 21, and 23-31 read on the elected species.

Information Disclosure Statement
The IDS filed 11/17/20-19 has been treated as follows:
it cites “EP-184879-A2” and  “EP-184879-A2” while a copy of an “EP-184879-A0” coversheet accompanies a copy of WO 2006/081222A2 (on 38 sheets) which is not cited in the IDS, and so the two EP documents have been lined through;

lack of copies of other cited documents resulted in them being lined through.   

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites the phrase “releasing said nucleic acid cell barcode molecule” (with molecule in the singular) with dependency from Claim 1, which recites “a plurality of nucleic acid cell barcode molecules” (emphasis added), such that Claim 7 is inconsistent and confusing and so the phrase has been interpreted as --releasing said nucleic acid cell barcode molecules--.  
Appropriate explanation and/or correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, and 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is an inadequate written description rejection.
Claim 1 recites “a molecular complex that is capable of coupling to” a metabolite of a cell “wherein said molecular complex comprises a molecular complex capture sequence and a molecular complex identifier sequence, wherein said molecular complex capture sequence is inaccessible to said capture sequence in the absence of said metabolite coupled to said molecular complex”.  
The specification and claims do not indicate what distinguishing attributes are shared by the members of the “molecular complex” genus encompassed by the claims.  The scope of the claim includes enormous numbers of structural variants, including complexes of more than one molecule, where each of the molecules may be of types beyond polynucleotides (e.g. polypeptides, lipids, carbohydrates, etc).  Moreover, the genus is highly variant because unlimited structural differences between genus members is permitted subject to the functional requirements of “coupling” to a metabolite and having a “molecular complex capture sequence [that] is inaccessible” in the absence of that coupling.  Because the disclosure fails to describe the common attributes or characteristics that identify members of the genus, beyond the limited 
See MPEP 2163 and The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), where the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1), the court states that "An adequate written description of a DNA...requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."  In this case, the subgenus of riboswitches that can execute the required metabolite-dependent conformational change to expose a “molecular complex capture sequence” across the unlimited genus of metabolites embraced by the claims is not described by a number of species that is representative of that immense breadth.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12, 17-19, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of Claims 2, 12 and 31 recites “a derivative” with respect to “nucleic acid molecule” or “reporter nucleic acid molecule” which is ambiguous as to the physical, chemical, and functional attributes of “a derivative” of a nuclei acid molecule.  The instant specification provides no helpful guidance; for example, ¶0042 only provides “single stranded DNA” as a non-limiting example of “a derivative” while ¶0062 only provides a non-limiting functional definition of “a derivative” as “a subsequent nucleic acid molecule that includes at least a portion of the nucleic acid molecule or its complement, etc.”
As such, a skilled artisan is not reasonably in possession of an understanding of what “derivative” of a nucleic acid molecule is within, and outside, the scope of Claims 2, 12, and 31, which renders them indefinite. 

Dependent Claim 17 recites “an additional metabolite that is different than said metabolite” (emphasis added) which is ambiguous as to whether “said metabolite” refers back to the “additional metabolite” or the “metabolite recited in Claim 1, from which Claim 17 depends.  This ambiguity creates confusion regarding the metes and bounds of Claim 17 as well as claims 18 and 19 which depend therefrom.  Thus Claims 17-19 are indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more.  The step of “using said molecular complex identifier sequence and said cell barcode sequence to identify said metabolite as originating from said cell” in lines 3-5, where mental processes involving observation, evaluation, and/or opinion are abstract ideas used in performing the act of “using [ ] to identify said metabolite as originating from said cell” (e.g. based on the “sequencing” generated data from lines 1-2 of the claim).  
These judicial exceptions are not integrated into a practical application because there are no steps beyond the step of “sequencing” described above and steps (a) through (c) of Claim 1, from which Claim 2 depends (i.e. the “generating”, “providing conditions”, and “using [ ] to synthesize” in Claim 1); and these prior steps are each i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  Regarding i), Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the steps of those Claims are only directed to acts for generating or obtaining the sequence information and data for the step of “using [ ] to identify” in Claim 2.  
And those prior steps in Claims 1 and 2 are the routine methodology of preparing nucleic acids for sequencing and then obtaining sequence information therefrom as taught by Nicol et al. as described in the prior art based rejections below.    
Accordingly, Claim 2 is directed to patent ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicol et al. (US 2018/0112212 A1; published 4/26/2018; effectively filed 3/11/2016; cited in IDS filed 4/29/2020).
Nicols et al. teach (see e.g. ¶0159) a cell comprising amplicons (i.e. nucleic acid sequences of a cell, which correspond to “metabolite[s]” in step (a), part (i) of Claim 1 and to Claims 5 and 15) encapsulated together with “a bead, such as a hydrogel bead” comprising 
And corresponding to step (a), part (iii) of Claim 1 and to Claims 17-19, Nicols et al. teach the partitioned cells and beads are contacted with one or more target molecule binding test-agents (which the partition then comprises) “such as a small molecule, a nucleic acid, a polypeptide, or a polysaccharide [where] the polypeptide comprises an antibody or an antibody fragment” that is “labeled with a test-agent molecule barcode” (see e.g. ¶¶0160-0163), which are “test agent specific barcodes” (see e.g. ¶0164), where test agent binding to a target molecule (i.e. a nucleic acid sequence of the cell as a “metabolite”) corresponds to “coupling” between the two in part (iii) of step (a) of Claim 1.  Moreover, and because unbound test agents are washed from the cells (see e.g. ¶0164), where a target molecule (i.e. nucleic acid sequence of the cell) is absent, the test agent (i.e. “molecular complex”) would become inaccessible (having been washed away) to the capture oligonucleotide and cell origin barcode.  See also ¶¶0171 and 0182 regarding target nucleic acids.  
Nicols et al. also teach (in ¶¶0164 and 0171) that the target molecules (i.e. “metabolite” of Claim 1) are contacted with the test agents, which corresponds to “providing conditions sufficient for said metabolite to couple” in step (b) of Claim 1.  And because the test agent (i.e. binding agent) becomes labeled with the origin-specific barcode (see esp. ¶0171), the test agent was necessarily rendered accessible to the capture sequence of the origin-specific 
Nicols et al. further teach (in ¶0161), the origin specific barcode and the test-agent specific barcode are amplified, which correspond to nucleic acid synthesis in step (c) of Claim 1 and to Claims 9 and 11 (see also ¶0121 for amplification by “PCR”), and that synthesized molecule comprises a nucleic acid sequence corresponding to the test-agent specific barcode (i.e. the “molecular complex identifier sequence” in part (1) of step (c)) and a nucleic acid sequence of the origin-specific barcode (i.e. the “cell barcode sequence” in part (2) of step (c)); see also ¶¶0162-163 and 0159.  The last clause in Claim 1 (“wherein said first nucleic acid sequence and said second nucleic acid sequence permit said metabolite to be identified as corresponding to said cell”) is interpreted as an intended use of the method. 
Regarding Claim 2, Nicols et al. teach detecting barcodes by “sequencing” (see e.g. ¶0162).  
Regarding Claim 6, Nicols et al. teach breaking “the emulsion” to “result [in] a pooled sample of amplicons” (see e.g. ¶0159 and Fig. 1).  
Regarding Claims 7 and 8, Nicols et al. teach “enzymatic cleavage” to release an attached nucleic acid barcode (see e.g. ¶0102).  
Regarding Claim 12, Nicols et al. teach PCR with use of “sequences that allow for amplification and sequencing (for example, P7 (SEQ ID NO: 11), SBS3 (SEQ ID NO: 2) and P5 (SEQ ID NO: 12) elements for Illumina® sequencing)” (see e.g. ¶0121).  
Regarding Claim 24, Nicols et al. teach “each member of a set of origin-specific nucleic acid barcodes [ ] may be associated with (for example, covalently bound to or a component of the same molecule as) a distinct or different UMI” (i.e. unique molecular identifier), see e.g. ¶0088.
Regarding Claim 25, Nicols et al. teach “identification sequence unique to each bead” resulting from “split-pool labeling” (see e.g. ¶¶0159 and 0022 as well as Fig. 10).
In light of the foregoing, Nicols et al. anticipate Claims 1, 2, 5-9, 11, 12, 15, 17-19, 21, 24 and 25.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nicols et al. (as cited above) in view of Breaker et al. (US 2009/0117545 A1; published 5/7/2009).
As an initial matter, it is noted that both documents relate to the use of nucleic acid manipulations in the analysis of biological activity as a common field of endeavor. 
The teachings of Nicol et al. have been described above.  Their teachings regarding one or more target molecule binding test-agents are re-emphasized. 
They do not teach use of a riboswitch or glycine as a metabolite. 
Breaker et al. teach and use “biosensor riboswitches” to detect glycine, where the riboswitch undergoes a conformational change upon binding (see e.g. Abstract and ¶0024), and they may be operably linked to a reporter nucleic acid (see e.g. ¶¶0070 and 0182).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicols et al. by using the glycine binding biosensor riboswitch of Breaker et al. as the target molecule binding test agent of Nicols et al. with the reasonable expectation of successfully converting the Nicol et al. method to detect glycine through amplification and sequencing of barcode sequences without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (glycine binding biosensor of Breaker et al.) for another (target molecule binding test agent of Nicols et al.) to obtain predictable results; and simple use of known techniques (of Breaker et al.) to expand and improve the similar method (of Nicols et al.) in the same way.  

Claims 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Nicols et al. (as cited above) in view of Breaker et al. (US 2009/0117545 A1; published 5/7/2009).
As an initial matter, it is noted that both documents relate to the use of nucleic acid manipulations in the analysis of biological activity as a common field of endeavor. 
The teachings of Nicol et al. have been described above.  Their teachings regarding antibodies as target molecule binding test-agents that bind cell proteins are re-emphasized. 
They do not teach use of a riboswitch or glycine as a metabolite. 
Breaker et al. teach and use “biosensor riboswitches” to detect glycine, where the riboswitch undergoes a conformational change upon binding (see e.g. Abstract and ¶0024), and they may be operably linked to a reporter nucleic acid (see e.g. ¶¶0070 and 0182).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Nicols et al. by including use of the glycine binding biosensor riboswitch of Breaker et al. as an additional target molecule binding test agent, in combination with a cell protein binding, antibody test agent of Nicols et al., with the reasonable expectation 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Breaker et al.) to expand and improve the similar method (of Nicols et al.) in the same way.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 4-9, 11, 15, 17-19, 21, and 23-31 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 4-9, 11, 15, 17-19, 21, and 23-31 of 17/157,228 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
A comparison of the claims shows them to have identical wording.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635